Exhibit 10.1

Citibank Europe PLC, UK Branch, as Facility Agent

for the Lenders party to the Credit Agreement

referred to below

Ladies and Gentlemen:

Each of the undersigned Lenders (each such Lender, an “Extending Lender”) hereby
agrees to extend, effective 1 October 2016, its Commitment and the Maturity Date
under the Credit Agreement, dated as of 1 October 2015 (as amended or modified
from time to time, the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among Philip Morris International Inc. (“PMI”), the
Lenders party thereto, Citibank Europe PLC, UK Branch (legal successor to
Citibank International Limited), as Facility Agent, and Citibank, N.A., as
Swingline Agent, for an additional one year period to 1 October 2021 pursuant to
Section 2.23 of the Credit Agreement.

Effective 1 October 2016, and subject to the addition of one or more Assuming
Lenders prior to the Maturity Date, Schedule 3 Revolving Credit Commitments and
Schedule 4 Swingline Commitments are hereby deleted in their entirety and are
replaced with Schedule 3 Revolving Credit Commitments and Schedule 4 Swingline
Commitments attached hereto; provided that (i) total aggregate Revolving Credit
Commitments shall in no event exceed $3,500,000,000 and (ii) total aggregate
Swingline Commitments shall in no event exceed $800,000,000.

Except as expressly provided hereby, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect and are hereby
ratified and confirmed.

This Extension Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which when executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

[Signature pages omitted]